NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                          CHANTELLE L., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, C.W., Appellees.

                              No. 1 CA-JV 16-0016
                               FILED 6-16-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD28444
                 The Honorable Lisa Daniel Flores, Judge

                                   AFFIRMED


                                    COUNSEL

Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Department of Child Safety
                      CHANTELLE L. v. DCS, C.W.
                         Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Maurice Portley joined.


B R O W N, Chief Judge:

¶1           Chantelle L. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her daughter, C.W. She challenges the
sufficiency of the evidence supporting the termination. Because we
conclude that the court’s findings are supported by reasonable evidence,
we affirm.

                             BACKGROUND

¶2            The child was born in 2010.1 In May 2014, Mother’s family
approached the child’s paternal grandmother (“Sandy”), expressing
concern for the child’s welfare. Sandy began caring for the child and then
filed a dependency petition alleging the child was neglected because
Mother (1) abused drugs; (2) failed to provide the basic necessities of
clothing, food, housing, and medical care; and (3) associated with unsafe
people and activities.

¶3            After conducting an investigation, the Department of Child
Safety (“DCS”) substituted in as petitioner at the preliminary protective
hearing held in June 2014. Mother appeared and contested the dependency
petition. Pending the hearing, the court ordered supervised visitation, and
the parties agreed DCS would provide the following services to Mother:
substance abuse assessment; substance abuse treatment and testing; parent
aide services after thirty days of sobriety; and transportation. Form I,
Notice to Parent in Dependency Action, was provided to Mother, and the
court advised her of the possible consequences for failing to appear at any
future hearings.

¶4           Mother failed to appear for court-ordered mediation,
scheduled for August 4, 2014, as well as a pretrial conference held the same
day. Both the DCS case manager, Lisa Mercado, and Mother’s counsel
reported that they had not had any contact with Mother since the June


1     The child’s biological father died in 2011.
                                     2
                       CHANTELLE L. v. DCS, C.W.
                          Decision of the Court

hearing. The juvenile court found the child dependent as to Mother and
approved the case plan of family reunification.

¶5             Mother then failed to appear at the report and
review/permanency planning hearing in November 2014, and given her
failure to participate, the juvenile court approved DCS’s request to change
the case plan to severance and adoption. DCS then filed a motion to
terminate Mother’s parental rights on the grounds of abandonment under
Arizona Revised Statutes (“A.R.S.”) section 8-533(B)(1). The initial
severance hearing was scheduled in February 2015, but Mother could not
be located and the matter was twice rescheduled until she could be served.
Mother then appeared at the initial severance hearing held in April 2015
and contested DCS’s motion.

¶6            DCS filed an amended motion for termination to add the
ground of nine months’ out-of-home placement under A.R.S. § 8-
533(B)(8)(a), and the juvenile court scheduled a severance hearing for
November 2015. In the months leading up to the hearing, Mother
participated in some of the services offered by DCS.

¶7           By the time of the severance hearing, the child had been
dependent for nearly eighteen months. At the severance hearing, after
hearing testimony from Mercado, Sandy, and Mother, the juvenile court
granted the amended motion for termination, finding that DCS proved by
clear and convincing evidence the grounds of abandonment and nine
months’ out-of-home placement. The court also found DCS met its burden
of proving termination was in the child’s best interests. Mother timely
appealed.

                               DISCUSSION

¶8            To justify termination of parental rights, the juvenile court
must find at least one statutory ground is supported by clear and
convincing evidence. Linda V. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 76, 78,
¶ 6 (App. 2005). Additionally, the court must find by a preponderance of
the evidence that the termination is in the best interests of the child.2 Mario


2      Although Mother has not challenged the juvenile court’s finding that
termination of her parental rights is in the child’s best interests, the record
supports that conclusion. Among other things, the child has bonded with
Sandy, who wishes to adopt and is able to meet all of her needs. Since being
in Sandy’s care, the child is doing well both academically and behaviorally,
and is current with her medical care.
                                      3
                       CHANTELLE L. v. DCS, C.W.
                          Decision of the Court

G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 282, 285, ¶ 11 (App. 2011); A.R.S.
§ 8-533(B). As the trier of fact, the juvenile court “is in the best position to
weigh the evidence, observe the parties, judge the credibility of the
witnesses, and resolve disputed facts.” Ariz. Dep’t of Econ. Sec. v. Oscar O.,
209 Ariz. 332, 334, ¶ 4 (App. 2004). Accordingly, we will accept the court’s
findings of fact “unless no reasonable evidence supports those findings.”
Jennifer B. v. Ariz. Dep’t of Econ. Sec., 189 Ariz. 553, 555 (App. 1997).

¶9           The juvenile court may terminate parental rights if “the
parent has abandoned the child.” A.R.S. § 8-533(B)(1). “Abandonment” is
defined as:

       [T]he failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial
       finding that a parent has made only minimal efforts to
       support and communicate with the child. Failure to maintain
       a normal parental relationship with the child without just
       cause for a period of six months constitutes prima facie
       evidence of abandonment.

A.R.S. § 8-531(1). A court determines whether abandonment has occurred
based on a parent’s conduct, not the parent’s subjective intent. Michael J. v.
Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 18 (2000). “What constitutes
reasonable support, regular contact, and normal supervision varies from
case to case.” Id. at 250, ¶ 20. A court may find abandonment when
evidence shows the parent “has made only minimal efforts to support and
communicate with the child.” Kenneth B. v. Tina B., 226 Ariz. 33, 37, ¶ 18
(App. 2010). Reasonable support may be evidenced by “gifts, clothes, cards,
and food,” as well as funds contributed to support the child’s upbringing.
Id. at ¶ 20. Additionally, the court should assess “whether the parent has
taken steps to establish and strengthen the emotional bonds linking him or
her with the child.” Id. at ¶ 21. The burden to take appropriate steps to act
rests with the parent, who should assert his or her legal rights at every
opportunity. Michael J., 196 Ariz. at 251, ¶ 25.

¶10             Here, the juvenile court found that DCS “established a prima
facie case by clear and convincing evidence that, without just cause,” Mother
abandoned the child “by failing to provide reasonable support for and
maintain regular contact with [the child], failing to provide normal
supervision and failing to maintain a normal parental relationship with the
child for more than six months. Mother failed to rebut the evidence.”


                                       4
                       CHANTELLE L. v. DCS, C.W.
                          Decision of the Court

¶11            Mother argues that the juvenile court erred because evidence
of abandonment is lacking, based on her efforts to engage in services after
the initial severance hearing in April 2015 and her attempts to communicate
with Sandy. However, Mother’s minimal efforts were insufficient to
overcome the statutory presumption of abandonment, given Mother’s
failure to maintain a normal parental relationship with the child for more
than six months.

¶12            At the June 2014 dependency hearing, the juvenile court
ordered that supervised visitation would be available to Mother but she did
very little during the following ten months to exercise her right to visit the
child. Despite her awareness of the phone number and address where the
child was residing, Mother did not call or stop by the home, or send any
letters. Mother was also aware of the contact information for the DCS
offices, which did not move or change phone numbers, but she made no
effort to contact DCS to request visitation or any of the other reunification
services (including transportation) the court had ordered her to participate
in and DCS to provide. During those ten months, Mother was not
incarcerated nor did she leave the area. Instead, Mother’s explanation for
failing to maintain contact with DCS and the child was that she was in a
“bad place.”      Additionally, the record reflects that during these
proceedings, Mother did not attempt to support the child financially or
otherwise support the child’s upbringing.3

¶13           Given that Mother did not make any reasonable efforts to
assert her legal rights to the child, establish and strengthen the emotional
bonds, provide reasonable support, maintain regular contact, or provide
normal supervision, Mother failed to maintain a normal parental
relationship with the child without just cause for a period in excess of six
months. Reasonable evidence supports the juvenile court’s termination of

3       As noted by the juvenile court, Mother testified that she sent the
child a Christmas gift in December 2014 through a relative, and sent Sandy
messages four times on Facebook. However, Sandy denied receiving any
gifts from Mother, but acknowledged that Mother’s family gave the Child
some Christmas gifts. Sandy also testified that although she has a Facebook
account, she is “not actively on it” and did not receive any messages. The
juvenile court explained that both individuals had reason to be untruthful,
but it was “unnecessary to decide whom to believe because even if Mother
is correct, these actions would not rebut the evidence of abandonment.” We
agree with the court’s reasoning.



                                      5
                       CHANTELLE L. v. DCS, C.W.
                          Decision of the Court

parental rights by clear and convincing evidence that Mother abandoned
the child pursuant to A.R.S. §§ 8-531(1) and 8-533(B)(1).4

                               CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights.




                                   :AA




4     Because we conclude that reasonable evidence supports termination
based on abandonment, we need not address the nine-months’ out-of-home
placement ground. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280,
¶ 3 (App. 2002) (concluding that if sufficient evidence supports any of the
statutory grounds on which the court ordered severance, it is unnecessary
to address arguments relating to the other grounds).

                                         6